Exhibit 10-h AT&T HEALTH PLAN Effective:January 1, 1987 Revisions Effective:January 1, 2009 AT&T HEALTH PLAN ARTICLE 1PURPOSE The AT&T Health Plan ("Plan") provides Eligible Employees, certain Retired Eligible Employees, and each of their Dependents with supplemental medical, dental, and vision benefits. ARTICLE 2DEFINITIONS For purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context clearly indicates otherwise: 2.1Basic Plan(s). “Basic Plan(s)” shall mean AT&T’s group managed care medical (known as the AT&T MedicalPlan), dental (non-DHMO option), and vision care plans (including the AT&T Retiree Vision Care Program).For a Participant who Retired on or before August 31, 1992, Basic Plans shall mean the AT&T Medical and Group Life Insurance Plan–CustomCare (“CustomCare”) and dental (non-DHMO option) plans. 2.2CEO."CEO" shall mean the Chief Executive Officer of AT&T Inc. 2.3COBRA.“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended. 2.4Committee."Committee" shall mean the Human Resources Committee of the Board of Directors of AT&T
